[Cite as State v. Sargent, 2020-Ohio-966.]

                                      IN THE COURT OF APPEALS

                             TWELFTH APPELLATE DISTRICT OF OHIO

                                             BUTLER COUNTY




 STATE OF OHIO,                                  :

        Appellee,                                :     CASE NOS. CA2019-10-179
                                                                 CA2019-10-180
                                                 :
     - vs -                                                   DECISION
                                                 :             3/16/2020

 DENNIS C. SARGENT,                              :

        Appellant.                               :




    CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
               Case Nos. CR2018-08-1571 and CR2019-03-0471


Michael T. Gmoser, Butler County Prosecuting Attorney, Government Services Center,
315 High Street, 11th Floor, Hamilton, Ohio 45011, for appellee

Michele Temmel, 6 South Second Street, Suite 305, Hamilton, Ohio 45011, for
appellant



        Per Curiam.

        {¶1}     This cause came on to be considered upon a notice of appeal filed by

appellant, Dennis C. Sargent, the transcript of the docket and journal entries, the

transcript of proceedings and original papers from the Butler County Court of Common

Pleas, and upon the brief filed by appellant's counsel.

        {¶2}     Appellant's counsel has filed a brief with this court pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1) indicates that a careful review
                                                                Butler CA2019-10-179
                                                                       CA2019-10-180

of the record from the proceedings below fails to disclose any errors by the trial court

prejudicial to the rights of appellant upon which an assignment of error may be

predicated; (2) lists one potential error "that might arguably support the appeal,"

Anders, at 744, 87 S.Ct. at 1400; (3) requests that this court review the record

independently to determine whether the proceedings are free from prejudicial error and

without infringement of appellant's constitutional rights; (4) requests permission to

withdraw as counsel for appellant on the basis that the appeal is wholly frivolous; and

(5) certifies that a copy of both the brief and motion to withdraw have been served upon

appellant.

       {¶3}   Having allowed appellant sufficient time to respond, and no response

having been received, we have accordingly examined the record and find no error

prejudicial to appellant's rights in the proceedings in the trial court. The motion of

counsel for appellant requesting to withdraw as counsel is granted, and this appeal is

dismissed for the reason that it is wholly frivolous.


       M. POWELL, P.J., S. POWELL and RINGLAND, JJ., concur.




                                            -2-